                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

KEVIN A. TOLLIVER,

                Plaintiff,

                                                        Civil Action 2:17-cv-806
       v.                                               Judge George C. Smith
                                                        Magistrate Judge Jolson

REGIONAL DIRECTOR ROBERT
JEFFRIES, et al.,

                Defendants.


                             REPORT AND RECOMMENDATION

       Plaintiff, Kevin A. Tolliver, a state inmate who is proceeding without the assistance of

counsel, has brought this civil rights action against numerous Defendants.                The Court

RECOMMENDS that this action be dismissed.

       Plaintiff has filed two nearly identical lawsuits in this Court. See Tolliver v. Noble, et al.,

No. 2:16-cv-1020 (S.D. Ohio) (the “2016 Action”); Tolliver v. Jefferies, et al., No. 2:17-cv-

00806 (S.D. Ohio) (the “2017 Action”). After the 2017 Action was filed on September 13, 2017,

the Court found that the two cases were related. (2017 Action, Doc. 8). While the 2016 Action

was pending on appeal before the Sixth Circuit, the Court therefore stayed the 2017 Action. (Id.,

Docs. 9, 10).

       After the 2016 Action was remanded to this Court, Plaintiff filed an Amended Complaint

in the 2016 Action. (2016 Action, Doc. 30). The 2016 Amended Complaint’s substantive

allegations and claims are identical to those in the 2017 Complaint. (Compare 2016 Action,

Doc. 30 with 2017 Action, Doc. 1).
       “Federal courts possess certain inherent powers, not conferred by rule or statute, to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (citation and internal

quotation marks omitted). “Plaintiffs generally have no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against the same

defendants.” Belser v. Washington, No. 1:16-CV-1205, 2016 WL 6275343, at *1 (W.D. Mich.

Oct. 27, 2016), aff’d sub nom. Belser v. Washington, No. 16-2634, 2017 WL 5664908 (6th Cir.

Sept. 13, 2017) (citation and internal quotation marks omitted). “Accordingly, as part of its

inherent power to administer its docket, a district court may dismiss a suit that is duplicative of

another federal court suit.” Id. (citation and internal quotation marks omitted). “The power to

dismiss a duplicative lawsuit is meant to foster judicial economy and the comprehensive

disposition of litigation.” Id. (citation and internal quotation marks omitted).

       The Undersigned therefore recommends that the 2017 Action be dismissed. Plaintiff will

be free to fully litigate his claims in the 2016 Action, and dismissal of the 2017 Action will avoid

the unnecessary burden and administrative confusion that will result from litigating two separate

but identical lawsuits at the same time. As a result, Plaintiff will suffer no prejudice from the

dismissal of the 2017 Action, and the Court will ensure “the orderly and expeditious disposition

of the 2016 Action,” Goodyear Tire & Rubber Co., 137 S. Ct. at 1186 (citation and internal

quotation marks omitted). Dismissal of the 2017 Action is therefore appropriate here. See

Stubbs v. Bryant, No. 1:17-CV-790, 2018 WL 1136926 (S.D. Ohio Mar. 1, 2018), report and

recommendation adopted, No. 1:17CV790, 2018 WL 3009100 (S.D. Ohio June 15, 2018)

(recommending dismissal of duplicative action based on Court’s inherent powers); Belser, 2016

WL 6275343, at *1 (dismissing duplicative action based on Court’s inherent powers).



                                                 2
III.   CONCLUSION

       For the reasons explained above, the Court, in its discretion, RECOMMENDS that this

action be dismissed.

                                   Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).     A judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C.

§ 636(b)(1). Failure to object to the Report and Recommendation will result in a waiver of the

right to have the district judge review the Report and Recommendation de novo, and also

operates as a waiver of the right to appeal the decision of the District Court adopting the Report

and Recommendation. See Thomas v. Arn, 474 U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: January 28, 2019                              /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
